Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2) in view of McCullough (U.S Patent No. 9380813).
Regarding claim 1, Marmur discloses an electronic device for producing an aerosol for inhalation by a person, comprising:
(a) a mouthpiece (by reference sign 1, fig. 1); 
(b) a liquid container for containing a liquid (by reference sign 4, fig. 1); 
(c) a mesh assembly (by reference sign 14, figs. 2A-2B) comprising a mesh material and a piezoelectric material (by reference sign 17, figs. 2A-2B), wherein the mesh material is configured to vibrate when the piezoelectric material is actuated whereby the aerosol is 
(d) wherein the mouthpiece, the liquid container, and the mesh assembly are located in-line along a longitudinal axis of the electronic device between opposite longitudinal ends of the electronic device, with the mesh assembly extending between and separating the mouthpiece and the liquid container (see fig. 1); 
(e) wherein the body of the electronic device comprises an upper housing component (by reference sign 5, fi. 1) that contains the mesh assembly and liquid container, and a lower housing component containing circuitry and a power supply for actuating the mesh assembly, the upper housing component being removably received onto a longitudinal end of the lower housing component; If it’s determined that Marmur discloses the vibrating mesh material is arranged inside of the mouthpiece, rearranging the vibrating mesh material within an upper housing component to which the mouthpiece attaches would not have modified the operation of the device.  See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).and 
(f) wherein the mouthpiece attaches to a rim of a longitudinal end of the upper housing component, which rim surrounds the mesh assembly such that the mouthpiece defines a partially enclosed space above the mesh assembly when the mouthpiece is attached to the rim of the upper housing component in covering relation to the mesh assembly of the upper housing (see fig. 1).
Marmur also discloses the mouthpiece is attached to the rim of the upper housing component and the upper housing component is removably received onto a longitudinal end of the lower housing component, both the mouthpiece and the lower housing component are attached to the upper housing component proximate the longitudinal end of the upper housing component (see fig. 1).
If it is determined that the mouthpiece (13, fig. 1 of Marmur) is integral with the upper housing (5, fig. 1 of Marmur), it would still meet the claimed that the mouthpiece is attached to 
Regarding claim 2, Marmur discloses the electronic device has a size and shape configured to be gripped and held by hand during use of the electronic device (Abstract and fig. 1).  
Regarding 3, Marmur discloses the mesh assembly comprises a piezo mesh disk (page 18).  
Regarding claim 4, Marmur discloses the mesh assembly comprises a circular region 15 (corresponding to the claimed an annular ring) and wherein the mesh material is located within the area bounded by the annual ring (page 20).  
Regarding claim 5, although Marmur has a preferred embodiment wherein the mesh material can have a dome-shaped portion, change in shape wherein the mesh material can be flat is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Marmur discloses the mesh material is dome-shaped (page 18).  
Regarding claim 7, Marmur discloses the mesh material is constructed from a metal, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mesh material is constructed from a metal alloy.  
Regarding claims 8-9, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the mesh material of Marmur is the same or obvious from the claimed product-by-process (either electroplating or laser cutting of the mesh material).
Regarding claim 13, Marmur discloses the mesh material is in the form of a mesh plate (page 6).  
Regarding claim 16, Marmur discloses the device further comprising a sensor that detects when a person inhales, and wherein the mesh assembly is actuated in response to the detection of inhalation by a person (page 8).  
Claims 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2) in view of Sauzade (U.S Pub. No. 20100044460).
Regarding claims 10-12, Marmur does not expressly disclose the material of the piezoelectric. Sauzade discloses piezoelectric material can either be a single piece or a multi-layer piezoelectric material [0099].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either select a single layer or a multi-layer piezoelectric material as taught by Sauzade for the device of Marmur.
Regarding claim 14, Sauzade discloses the mesh material can have 1500 holes [0007] within the claimed range of between 500 holes and 6,000 holes, inclusive.  
Regarding claim 15, Marmur discloses the holes in the mesh material are tapered (page 6) and each has a diameter overlapping with the range of approximately three micrometers (page 7).  Sauzade also discloses the dimeter of the holes to be 3 micrometers [0007].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 of copending Application No. 16548831 (reference they have the same scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/22/202 have been fully considered but they are moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747